Citation Nr: 0209003	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative 
joint disease of left thumb and ring finger currently 
evaluated as 10 percent disabling.

2.  Entitlement to an extraschedular rating for degenerative 
changes of left shoulder currently evaluated as 10 percent 
disabling.

3.  Entitlement to an extraschedular rating for degenerative 
changes of left wrist currently evaluated as 10 percent 
disabling.

4.  Entitlement to an extraschedular rating for residuals of 
left forearm fracture currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which increased the rating for the 
veteran's service- residuals of a left forearm fracture from 
10 to 20 percent.  The veteran perfected an appeal for a 
higher rating.  In December 1997, the RO granted secondary 
service connection for a left wrist/hand, and a 10 percent 
rating was assigned.  The RO assigned a separate 10 percent 
rating the veteran's left shoulder disability and the rating 
for the residuals of a right forearm fracture was reduced to 
10 percent.  The RO noted that the former 20 percent rating 
for the latter disability was based, at least in part, on a 
diagnostic code for the shoulder.  That is, the December 1997 
RO decision that increased the rating to 20 percent was 
based, at least in part, on the veteran's left shoulder 
disability.  As a separate 10 percent rating was granted for 
the left shoulder, the RO's rating action was not a rating 
reduction.  The veteran's residuals of a fracture of the left 
forearm were then more properly rated as malunion of the 
radius (10 percent) and a left shoulder disability (10 
percent); the combined rating for the veteran's left forearm 
and shoulder disabilities remained 20 percent.  The RO's 
assigning an additional 10 percent rating for the veteran's 
left wrist/hand disability resulted in a combined service-
connected rating of 30 percent. 

The Board previously addressed the merits of the veteran's 
appeal in a decision dated in September 2000.  The Board 
limited its decision to whether the veteran's service-
connected disabilities met the schedular criteria for 
increased ratings.  It specifically reserved the question of 
entitlement to an extraschedular rating for any one of the 
disabilities and remanded them for development in accordance 
with the provisions of 38 C.F.R. § 3.321(b) (2001).  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998). 

In April 2001, during the course of the development required 
by the Board remand of September 2000, the RO split the 
veteran's service-connected disability of "left wrist/hand 
disability" into two separate independently ratable 
disorders of degenerative joint disease of the left thumb and 
ring finger and degenerative joint disease of the left wrist.  
Each of these was assigned a 10 percent disability rating.    

The case has again been forwarded to the Board for appellate 
review.

The Board notes that the veteran's accredited service 
representative submitted a statement in July 2002 asserting 
that the issue or issues of entitlement to the assignment of 
an extra-schedular rating or ratings for the veteran's 
service-connected left shoulder, left forearm, and left 
hand/wrist disabilities, pursuant to 38 C.F.R. § 3.321(b)(1) 
had not yet been perfected for appellate consideration.  
However, the Board finds that jurisdiction over the issues of 
entitlement to extra-schedular ratings was established by the 
veteran's July 1998 notice of disagreement and December 1998 
substantive appeal.  The issue of referral for extra-
schedular ratings was addressed in the statement of the case 
dated in August 1998 and in subsequent supplemental 
statements of the case.  

The Board further notes that the veteran has over the course 
of several years submitted several statements asserting 
entitlement to service connection for a left 4th rib injury, 
a blood disorder and Vitamin B12 and Iron deficiency 
secondary to the use of Naprosyn, a right shoulder disorder, 
a left elbow disorder, and bilateral knee disabilities.  
These claims were noted in the Acting Director of 
Compensation and Pension's Advisory Review dated in April 
2001.  They are referred to the RO for appropriate 
development.

 
FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of left thumb and ring finger is not manifested by an 
exceptional or unusual disability picture showing "marked 
interference with employment, resulting in impairment in 
earning capacity beyond that contemplated by the rating 
schedule.

2.  The veteran's service-connected degenerative changes of 
left shoulder is manifested by marked interference with 
employment resulting in impairment in earning capacity beyond 
that contemplated by the rating schedule.

3.  The veteran's service-connected degenerative changes of 
left wrist is not productive of an exceptional or unusual 
disability picture showing "marked interference with 
employment, resulting in impairment in earning capacity 
beyond that contemplated by the rating schedule.

4.  The veteran's service-connected residuals of left forearm 
fracture is not productive of an exceptional or unusual 
disability picture showing "marked interference with 
employment, resulting in impairment in earning capacity 
beyond that contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for 
degenerative joint disease of left thumb and ring finger, 
currently rated 10 percent on a schedular basis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1) (2001).

2.  The criteria for an extraschedular rating of 20 percent 
for degenerative changes of the left shoulder currently rated 
10 percent on a schedular basis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1) (2001).

3.  The criteria for an extraschedular rating for 
degenerative changes of left wrist currently rated 10 percent 
on a schedular basis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1) (2001).

4.  The criteria for an extraschedular rating for residuals 
of left forearm fracture currently rated 10 percent on a 
schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to extra-schedular 
ratings. 

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, and previous Board 
decision informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.

Law and Regulation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

An extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is allowable upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

Factual Background

VA outpatient treatment records dated from November 1989 to 
October 1996 show that the veteran complained of pain in his 
shoulders on several occasions and x-rays in December 1994 
showed an old healing fractures of the mid radius and humeral 
head on the left.  In July 1996, the veteran was noted to 
have a full range of motion in both of his shoulders.  In 
January 1997, the veteran reported pain in the dorsum of his 
left hand, but he had a full range of motion with no 
effusion.  

The veteran underwent a VA examination in June 1997.  The 
examiner noted the history of an inservice injury to the left 
forearm.  The veteran complained of weakness, decreased range 
of motion of the left forearm, cosmetic deformity and 
shoulder pain.  The examiner noted an obvious deformity of 
the forearm.  There were also signs of impingement in the 
bilateral shoulders.  The diagnosis was malunion of the left 
radius that was stable.  It was observed that the veteran had 
developed the normal sequelae of the problem, with decreased 
range of motion and functional weakness.  He had shoulder 
impingement, worse on the left.  The examiner opined that he 
had a probable left partial RC tear, most likely secondary to 
his years of labor.  

Upon a November 1998 VA examination, the veteran complained 
of soreness to a left-hand finger.  There was positive 
swelling to the finger with some stiffness.  The veteran 
indicated that he could not grip with the left hand and that 
he could not climb a ladder during flare-ups.  He also stated 
that he had been unable to perform the occupation as a 
construction worker and that he found it difficult to engage 
or perform routine activities.  Supination of the left 
forearm was to 45 degrees.  Left shoulder forward flexion was 
to 180 degrees, left shoulder abduction was to 180 degrees.  

As to the left hand and forearm, x-rays showed deformity of 
the left radius from a previous fracture and mild 
degenerative changes at the radial carpal joint.  There were 
degenerative changes with marginal osteophytes involving the 
MP joint of the thumb.  There were also degenerative changes 
with joint space narrowing and mild alignment abnormalities 
involving the interphalangeal joints of the third digit.  X-
rays of the shoulder revealed degenerative changes in the 
left shoulder primarily centered at the acromioclavicular 
joint and acromion process.

At a VA examination in August 1999, it was again noted that 
the veteran was right-handed.  He complained of pain and 
stiffness in his left shoulder and left hand/wrist.  He 
indicated that he took Tylenol 3 with some relief.  Activity 
for 2 to 3 hours precipitated flare-ups in pain.  The veteran 
was noted to be right hand dominant and that he did most 
activities with his right hand.  Shoulder forward flexion was 
0 to 170, with normal as 0 to 180.  Shoulder abduction was 
found at 0 to 160, with normal at 0 to 180.  Shoulder 
external and internal rotation was at 0 to 80, with normal 
being 0 to 90.  Forearm pronation was 0 to 80 degrees, which 
was the normal range of motion.  Wrist dorsiflexion was 0 to 
65 degrees, with 0 to 70 degrees being normal.  Wrist palmar 
flexion was 0 to 70 degrees with 0 to 80 degrees being 
normal.  Wrist radial deviation was 0 to 20 degrees, the 
normal range of motion.  Wrist ulnar flexion was 0 to 40 
degrees, the normal range of motion.  See 38 C.F.R. § 4.71, 
Plate I.  The pertinent diagnoses were degenerative joint 
disease of the left shoulder, degenerative joint disease of 
the humeral and acromioclavicular joints, and status post 
healed fracture of the distal radius with residual loss of 
supination.

At another examination in August 1999, the veteran complained 
of left-hand swelling and soreness to his fingers.  The 
examiner indicated that the veteran's small finger on his 
left hand had an approximately 15-degree flexion deformity, 
his index finger had a 10-degree extension deformity and his 
long finger had a 10-degree deformity.  The veteran was able 
to oppose his thumb and all digits and was able to push, 
pull, probe and twist his left hand.  His grip strength was 4 
of 5.  

The veteran also had a social industrial survey completed in 
August 1999.  The interviewer recorded the veteran's history 
of sustaining an injury to his arm in service.  The veteran 
stated that he stopped working in 1991, as it became 
difficult for him to handle the ladders associated with his 
job of a building contractor.  The veteran was unable to do 
construction work but that he reported that he thought he 
could teach or become a paralegal with appropriate training.  
The interviewer ultimately stated that the veteran could not 
be employed as a construction worker due to chronic pain in 
knees, shoulders and left arm.  However, he was independent 
in age appropriate activities and if he were younger, he 
could be employed in another line of work.

At his hearing before the undersigned in December 1999, the 
veteran described the nature of his disabilities.  He 
indicated that he had arthritis of two fingers in his hand 
and that he had lost grip strength in the left hand and 
wrist.  He also reported that he had to take pain medication 
in order to have fluid motion.  He testified that he had 
occasional swelling and that the swelling caused more pain.  

At the time of the personal hearing, the veteran also 
supplied a statement detailing his contentions.  In that 
letter, he indicated that he had pain in his left shoulder 
when reaching overhead.  He also complained of worsening 
symptoms that warranted an extraschedular evaluation.  He 
reported general weakness in his left wrist as well.

The Acting Director of the Compensation and Pension Service 
provided and advisory opinion to the RO in April 2001.  In it 
he stated that the veteran's primary occupation over the 
years had been in the construction business, where he 
specialized in working with concrete and stucco.  He also 
installed skylights and insulation.  The veteran owned his 
own business from 1976 until 1991, at which time he claims he 
stopped working due to disability.  Specifically, he asserts 
that the problems with his left upper extremity made it 
impossible for him to climb or handle the large ladders 
required for the type of work he performed.  During a Social 
and Industrial Survey conducted in August 1999, the veteran 
reported that his disabilities do not preclude him from doing 
yard work.  He agreed that, but for his age (70 years a that 
time), he is capable of teaching, working in an office, or 
working with children.  He said he could also work as a 
paralegal if he received some additional education.

The Director continued that the evidence of record did not 
show frequent hospitalization for any of the service related 
disabilities affecting the veteran's left upper extremity.  
While grip strength is somewhat reduced, and slight 
limitation of motion has been demonstrated in the fingers, 
wrist, and shoulder, the veteran is still able to push, pull, 
probe, and twist with the left hand.  There is no doubt that 
the veteran's disabilities interfere with his employment, but 
"an exceptional or unusual disability picture," showing 
"marked interference with employment," resulting in 
impairment in earning capacity beyond that contemplated by 
the combined evaluation of 30 percent for the left upper 
extremity, has not been presented.  Accordingly, the 
assignment of an extraschedular evaluation to any of the four 
disabilities was not in order. 

The veteran submitted various statements in May 2002.  In 
summary he argued that the only conditions that markedly 
interfered with his employment in 1989, the year when he 
dissolved his business, were his service-connected left upper 
extremity disabilities.  He noted that he successfully worked 
subsequent to his diagnosis with diabetes mellitus.  The 
veteran also argues that he did not have bypass surgery, the 
blood disorder, or cataract surgery until after he was forced 
to dissolve his business.

Analysis

The schedular evaluation of the veteran's left upper 
extremity disabilities is not currently subject to appellate 
jurisdiction.  The Board will summarize the current ratings 
assigned those disabilities.  The Board notes that the RO has 
applied different Diagnostic Codes to the veteran's service-
connected left upper extremity disabilities than those used 
in the Board Decision in September 2000.   

The veteran's residuals of a left forearm fracture disability 
has been assigned a 10 percent disability rating pursuant to 
the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5212.  The veteran's degenerative joint disease of left 
thumb and ring finger has been assigned a 10 percent 
evaluation under criteria set out in 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5223.  The veteran's degenerative 
changes of the left shoulder has been assigned a 10 percent 
evaluation pursuant to the criteria set out in 38 C.F.R. 
§ 4.73, Diagnostic Code 5301.  Finally, the veteran's 
degenerative changes of the left wrist have been assigned a 
10 percent evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5215.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  The 
veteran's current combined rating is 30 percent.  38 C.F.R. 
§ 4.25.

The Board has considered the evidence and the advisory 
opinion of the Acting Chief of Compensation and Pension.  
However, the Board finds that an extra-schedular rating is 
warranted in this case.  An extraschedular rating is designed 
to take into account the unique circumstance of a veteran, 
which make the application of the rating schedule 
inequitable.  The veteran's employment consisted of a small 
successful construction or home improvement business that 
operated from 1976 to the early 1990's.  Such a line of 
business is uniquely dependent upon the physical fitness of 
the veteran to maintain profitability.  Moreover, the 
business requires substantially greater stamina and movement 
than doing yard work around the home.  The veteran is correct 
in pointing out that he was able to successfully maintain his 
business subsequent to his diabetes mellitus and the majority 
of his physical ailments arose subsequent to his 
unemployment.

The veteran's statements, particularly that submitted 
concurrent with his testimony before the undersigned, 
indicate that he could no longer perform the overhead work 
mandated by his chosen profession.  It is this disability 
that the veteran points to as ultimately prompting the 
closure of his business.  The Board finds that this 
demonstrates marked interference with employment and that an 
extra-schedular rating of 20 percent for the degenerative 
changes in the veteran's shoulder is warranted, which results 
in an overall rating of 30 percent (10 percent schedular plus 
20 percent extra-schedular) for the left shoulder disability.  
While a VA social worker indicated in August 1999 that the 
veteran could have returned to teaching or changed to a 
sedentary profession with retraining, the standard for an 
extra-schedular rating is not that it precludes substantially 
gainful employment but rather that the disability in question 
markedly interferes with employment.  The Board finds that 
the standard is met in the special circumstances of this 
veteran's case.

The evidence does not support a finding of entitlement to an 
extraschedular rating for the veteran's other three service-
connected disabilities of the left upper extremity.  The 10 
percent rating assigned to the veteran's left thumb and ring 
finger disability is based upon the presence of arthritis in 
those joints, the limitation of function or limitation of 
motion is of a noncompensable level.  The 10 percent rating 
assigned to the veteran left wrist is similarly based upon 
the presence of arthritis rather than any compensable 
functional limitation.  Finally, the 10 percent assigned to 
the residuals of the fracture of the left forearm falls 
squarely within the schedular criteria for malunion of such a 
fracture.  The evidence does not show that the functional 
limitations associated with these disabilities markedly 
interfered with the veteran's employment or required frequent 
hospitalization or treatment.  As the preponderance of the 
evidence is against the three remaining claims, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to an extraschedular rating for degenerative 
joint disease of left thumb and ring finger is denied.

2.  Entitlement to a 20 percent extraschedular rating for 
degenerative changes of left shoulder is granted, which 
results in an overall 30 percent rating (10 percent schedular 
plus, as the result of this decision, 20 percent 
extraschedular).

3.  Entitlement to an extraschedular rating for degenerative 
changes of left wrist is denied.

4.  Entitlement to an extraschedular rating for residuals of 
left forearm fracture is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

